Citation Nr: 1603146	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-03 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the discontinuance of Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code, was proper.

(The matter of an increased rating for bronchial asthma is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2015 and February 2015 administrative decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in February 2015, the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code, which provides for vocational rehabilitation for veterans with service-connected disabilities.  The provisions of Chapter 31 are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1.  Implementing regulations pertinent to eligibility criteria and administrative procedures are found at 38 C.F.R. Part 21.  VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved. 38 C.F.R. § 21.1(b)(3).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case. 38 C.F.R. § 21.53.  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his or her circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment. 38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal. 38 C.F.R. § 21.53(d).  The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt, if such a determination is made without a period of extended evaluation.  38 C.F.R. § 21.53(e)(2).

The Veteran asserts that her vocational rehabilitation case to become a nurse was closed because VA vocational rehabilitation services (VRS) concluded her training was not successful after one semester resulted in an extremely low grade point average.  The Veteran also asserts that she has been recently diagnosed with attention deficit hyperactivity disorder, PTSD, and depression disorder, NOS.  She argues that the did not take this recent information into account in closing her case instead of considering whether her vocational goal was feasible if she received accommodations in her educational studies.  It appears her school has authorized certain accommodations for her such as a longer period of time for tests.  A remand is required in this case because it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran's claims file indicates there are VAMC records from May 2004 to January 2013.  Those records have not been associated with the file before the Board.  Part of her agreement with VA for vocational services under Chapter 31 included seeking treatment from VAMC while she was receiving vocational services and attending school.  The missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from May 2004 to the present should be requested to ensure that the Board has all relevant VAMC records.

In this regard, the Board notes that, at various times, the VRS requested the Veteran to undergo a psychological evaluation at VAMC to assist the VRS determine if the vocational goals were feasible.  Based upon the Board's review, the VRS requested such evaluations at minimum in December 2003, October 2013, and July 2014 and the Veteran indicated she had arranged for the evaluation in August 2014.  It is unclear to the Board if any of these evaluations occurred, but if they did, the records and reports of the evaluations have not been associated with the file.  Upon remand, any VA evaluations of the Veteran for VRS should also be obtained and associated with the file.

As noted, her school, Lorain County Community College, in a one page document, has agreed to certain accommodations in her pursuit of a nursing degree pursuant to a document the Veteran has submitted to VA.  The rest of school records, including what documents and evidence the school used in its determination have not been obtained.  The Veteran also submitted a letter from a private therapist, D. George-Thomas, which stated that after testing and an interview, the Veteran was diagnosed with PTSD, depression disorder NOS, and attention deficit- hyperactivity disorder.  The letter indicated that she required further counseling and treatment.  Again, the records have not been associated with the Veteran's file.  The Veteran stated in her substantive appeal that she is receiving psychological treatment, although she did not specify if D. George-Thomas or someone else is her provider.  The Board has determined that the records of D. George-Thomas, any other private therapist, and Lorain County Community College are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from May 2004 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

The request shall specifically include a request for any psychological or vocational evaluations by providers at the VAMC for VRE purposes.  All attempts and any negative replies for the psychological or vocational evaluations must be in writing and specifically refer to the psychological or vocational evaluations.

2.  Ask the Veteran to submit or authorize VA to obtain the treatment and medical records of D. Thomas, as well as the records of Lorain County Community College, to include all records, tests, and other documents regarding any mental health disability and the resulting need for learning accommodations.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the development requested is completed, readjudicate the claim for Vocational Rehabilitation and Employment benefits.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




